  Case: 2:20-cv-04957-JLG-CMV Doc #: 6 Filed: 11/17/20 Page: 1 of 3 PAGEID #: 50




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

DENNIS L. McCAULEY,
                                               Case No. 2:20-cv-4957
       Petitioner,                             Judge James L. Graham
                                               Magistrate Judge Chelsey M. Vascura
       v.

WARDEN, NOBLE
CORRECTIONAL INSTITUTION,

       Respondent.

                             REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this Petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. Petitioner’s Motion for Leave to Proceed In Forma Pauperis (ECF No. 4) is

GRANTED. It is therefore ORDERED that Petitioner be allowed to prosecute this action

without prepayment of fees or costs and that judicial officers who render services in this action

shall do so as if the costs had been prepaid. In addition, for the reasons that follow, it is

RECOMMENDED that this action be DISMISSED.

                                       I.       BACKGROUND

       On September 21, 2020, Petitioner filed this habeas corpus petition challenging his

convictions after a jury trial in the Licking County Court of Common Pleas on aggravated drug

possession and drug trafficking. Petitioner failed to set forth any grounds for relief. (ECF No.

1.) On October 9, 2020, the Court ordered the Petitioner to file a supplement to the Petition

setting for the bases for his claims with facts in support, in compliance with Rule 2(c) of the

Rules Governing Section 2254 Cases in the United States District Courts, within ten (10) days.

(ECF No. 3.) To date, Petitioner has failed to comply with the Court’s Order. On October 28,

2020, Petitioner filed a Supplement to Petition, which includes a copy of the Memorandum in
  Case: 2:20-cv-04957-JLG-CMV Doc #: 6 Filed: 11/17/20 Page: 2 of 3 PAGEID #: 51




Support of Jurisdiction that he filed in the Ohio Supreme Court. (ECF No. 5.) Still, Petitioner

does not indicate the bases for his claims or the factual grounds in support. Thus, even liberally

construing the pleadings, this Court is unable to decipher the nature of Petitioner’s claims.

                                         II.     DISCUSSION

       Petitioner’s failure to set forth the bases for his claims requires dismissal. Rule 2(c) of

the Rules Governing Section 2254 Cases in the United States District Courts provides that the

Petitioner must specify the nature of his grounds for relief and state the facts in support of each

ground. Dismissal under Habeas Rule 2(c) is appropriate in cases where it is impossible to

determine from the petitioner’s pleadings the exact errors of fact or law raised for adjudication.

See Rice v. Warden, No. 1:14-cv-732, 2015 WL 5299421, at *4 (S.D. Ohio Sept. 9, 2015)

(dismissal under Rule 2(c) appropriate where pleadings contain unintelligible and conclusory

allegations and statements) (citations omitted); Acord v. Warden, Lebanon Corr. Inst., No. 2:12-

cv-355, 2013 WL 228027, at *3 (S.D. Ohio Jan. 22, 2013) (noting that although the court

liberally construes a pro se petitioner’s pleadings, it is not required to “conjure allegations” on

the petitioner’s behalf) (citations omitted)). In this case, the undersigned cannot discern what

errors of fact or law Petitioner seeks to advance. It is therefore RECOMMENDED that this

action be DISMISSED.

                                          DISPOSITION

       For the reasons set forth above, it is RECOMMENDED that this action be

DISMISSED.

                               PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific



                                                  2
  Case: 2:20-cv-04957-JLG-CMV Doc #: 6 Filed: 11/17/20 Page: 3 of 3 PAGEID #: 52




proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may

recommit this matter to the magistrate judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision

of the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The parties are further

advised that, if they intend to file an appeal of any adverse decision, they may submit arguments

in any objections filed, regarding whether a certificate of appealability should issue.



                                                      /s/ Chelsey M. Vascura___
                                                      CHELSEY M. VASCURA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
